DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     REBECCA LINDSEY MIGGINS,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-3083

                          [December 13, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 2017CF002291 A.

   Robert Sirianni, Jr. of Brownstone, P.A., Winter Park, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.